Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given in an interview with Joseph Mehrle on 20 May 2021.

	The application has been amended as follows:

In the Claims
Please replace Claim 1 with the one below:
1.  (Currently Amended) A method, comprising: 
providing executable instructions to a processor of a device from a non-transitory computer-readable storage medium causing the processor to perform operations comprising: 
automatically initiating, at a drive thru terminal, a voice dialogue with a user for an order   in response to automatically detecting a vehicle including the user in front of the drive thru terminal, the automatically detecting comprising at least one of:
   	(i) processing images taken in front of a drive through terminal with a machine-learning algorithm to identify a presence of the vehicle;
   	(ii) detecting the vehicle through a motion or light sensor that detects the vehicle in front of the drive through terminal, the identifying generating a sensor-raised event; or, 
   	(ii) detecting a wake-up word or phrase from user-provided speech received via a microphone of the drive through terminal; 
playing an automated speech greeting to the user over a speaker based on the initiating and displaying the automated speech greeting as reproduced text presented on a display of the drive thru terminal; 
obtaining a transaction identifier for a transaction with the user from a transaction manager associated with a Point-Of-Sale (POS) terminal of the drive thru terminal; 
is represented through the voice dialogue with the user; 
translating speech provided by the user into text commands associated with an order interface using a lexicon for speech processing that is specific to menus and menu options associated with a specific type of restaurant; 
processing the text commands through the order interface; providing, at the drive thru terminal, automated speech feedback and guidance to the user during the order over the speaker, wherein providing further includes producing the automated speech feedback and guidance by the processor while executing a portion of the operations; 
completing, at the drive thru terminal, the order for subsequent order fulfillment processing; and 
providing automated natural language-based ordering for the user through the drive thru terminal during the session customized for the specific type of restaurant, wherein the order is picked up by the user from a designated locked bin that unlocks when the order is fulfilled and placed in the bin.

Please Cancel Claims 2-5.
2. (canceled)
3. (canceled)
4. (canceled)
5. (canceled)

Please replace Claim 14 with the one below:
14. (Currently Amended) The method of claim 13, wherein automatically initiating further includes detecting the event as an indication of the vehicle that includes the user being in front of the drive thru terminal using a camera for the image processing,  a motion/light sensor that raises a sensor event, or one of a plurality of predefined wake-up words or phrases.

In the Specification
Please correct “transaction manager 121” in paragraphs [0029], line 8 & [0033], line 11 to read “transaction manager 111”.
Please correct “speaker 120” in paragraph [0015], line 5 to read “speaker 123”.
Please correct “card reader 120” in paragraph [0015], line 6 to read “card reader 125”.

Reasons for Allowance
Claims 1, 6-14, and 16-20 are allowable. The following is an examiner’s statement of reasons for allowance:

Claim Eligibility
The claims recite eligible subject matter because the claims integrate any abstract idea into a practical application of the abstract idea. For example, by automatically initiating a voice dialogue with a user for an order based on detecting an event that triggers the initiation, the claim is applying or using any abstract idea in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment and amounts to more than merely using a computer as a tool to perform an abstract idea. Therefore, the claims recite eligible subject matter.

Non-Obviousness
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention. Claims 1-7, 9-15, and 17-19 are allowable as follows:


The prior art neither anticipates nor fairly and reasonably renders obvious the method of claim 1, comprising: 
providing executable instructions to a processor of a device from a non-transitory computer-readable storage medium causing the processor to perform operations comprising: 
automatically initiating, at a drive thru terminal, a voice dialogue with a user for an order in response to automatically detecting a vehicle including the user in front of the drive thru terminal, the automatically detecting comprising at least one of:
   	(i) processing images taken in front of a drive through terminal with a machine-learning algorithm to identify a presence of the vehicle;
   	(ii) detecting the vehicle through a motion or light sensor that detects the vehicle in front of the drive through terminal, the identifying generating a sensor-raised event; or, 
   	(ii) detecting a wake-up word or phrase from user-provided speech received via a microphone of the drive through terminal; 
playing an automated speech greeting to the user over a speaker based on the initiating and displaying the automated speech greeting as reproduced text presented on a display of the drive thru terminal; 
obtaining a transaction identifier for a transaction with the user from a transaction manager associated with a Point-Of-Sale (POS) terminal of the drive thru terminal; 
starting a session for the transaction, wherein the session is represented through the voice dialogue with the user; 
translating speech provided by the user into text commands associated with an order interface using a lexicon for speech processing that is specific to menus and menu options associated with a specific type of restaurant; 
processing the text commands through the order interface;
providing, at the drive thru terminal, automated speech feedback and guidance to the user during the order over the speaker, wherein providing further includes producing the automated speech feedback and guidance by the processor while executing a portion of the operations; 
completing, at the drive thru terminal, the order for subsequent order fulfillment processing; and 
providing automated natural language-based ordering for the user through the drive thru terminal during the session customized for the specific type of restaurant, wherein the order is picked up by the user from a designated locked bin that unlocks when the order is fulfilled and placed in the bin.


However, Mahaffy fails to teach the use of machine-learning to process images from the camera to detect the user in a vehicle, the detection necessarily being of a vehicle, or the detecting of a wake-up word prior to the automated speech greeting (such that the speech greeting is based on the initiating), as well as specific limitations of the transaction processing and natural language processing, as well the specific limitations regarding order pick-up, specifically failing to teach or reasonably suggest: 
automatically initiating, at a drive thru terminal, a voice dialogue with a user for an order in response to automatically detecting a vehicle including the user in front of the drive thru terminal, the automatically detecting comprising at least one of:
   (i) processing images taken in front of a drive through terminal with a machine-learning algorithm to identify a presence of the vehicle;
   (ii) detecting the vehicle through a motion or light sensor that detects the vehicle in front of the drive through terminal, the identifying generating a sensor-raised event; or, 
   (ii) detecting a wake-up word or phrase from user-provided speech received via a microphone of the drive through terminal; 
playing an automated speech greeting to the user over a speaker based on the initiating and displaying the automated speech greeting as reproduced text presented on a display of the drive thru terminal; 
obtaining a transaction identifier for a transaction with the user from a transaction manager associated with a Point-Of-Sale (POS) terminal of the drive thru terminal; 
providing, at the drive thru terminal, automated speech feedback and guidance to the user during the order over the speaker, wherein providing further includes producing the automated speech feedback and guidance by the processor while executing a portion of the operations; and
providing automated natural language-based ordering for the user through the drive thru terminal during the session customized for the specific type of restaurant, wherein the order is picked up by the user from a designated locked bin that unlocks when the order is fulfilled and placed in the bin.

Each of these references fail to disclose or render obvious the combination of limitations in the independent claims, alone or in obvious combination. Therefore, at least for the combination of elements recited in the independent claim, the claims are allowable over prior art.

The prior art neither anticipates nor fairly and reasonably renders obvious the method of claim 13, comprising:
automatically initiating a voice dialogue for a transaction associated with an order of a user in a vehicle at a drive thru terminal based on detection of an event that triggers the automatically initiation based on image processing detecting the vehicle, a sensor detecting the vehicle, or a wake-up word or wake-up phrase spoken by the user into a microphone; 
playing an automated speech greeting to the user over a speaker based on the initiating and displaying the automated speech greeting as reproduced text presented on a display of the drive thru terminal; 
obtaining a transaction identifier for the transaction with the user from a transaction manager associated with a Point-Of-Sale (POS) terminal of the drive thru terminal; 
starting a session for the transaction, wherein the session is represented through the voice dialogue with the user; 
translating speech received over a microphone from a user into text commands, text order items, and text order customizations using speech processing that is based on a specific menu or specific menu options for a specific restaurant; 
formatting the text commands, text order items, and text order customizations into an order interface actions; 
providing the order interface actions to the transaction manager using an Application Programming Interface (API); 
receiving order pricing and order details over the API from the transaction manager; 
converting the order pricing and the order details into automated speech feedback, wherein converting further includes producing the automated speech feedback by the processor while executing a portion of the operations; 
playing the automated speech feedback over the speaker to the user; 
iterating back to the translating until speech confirmation is received from the user indicating the voice dialogue has concluded; 
 providing instructions to the user for making payment to conclude the transaction; and 
providing automated natural language-based ordering for the user through the drive thru terminal during the session that is customized for the specific restaurant, wherein the order is picked up by the user from a designated locked bin that unlocks when the order is fulfilled and placed in the bin.
The most relevant prior art made or record includes Mahaffy et al (US 20030018531 A1), in view of D’Hont et al (US 20080218313 A1).
Mahaffy teaches a customer interaction terminal for use at drive-throughs. [0021] An ordering session may initiate upon detection of the user by a sensor, such as an IR or sonic sensor, or by a camera. [0029] A virtual cashier provides a greeting that instructs the user to place an order at the terminal. A greeting may also be displayed to the customer. [0032] The order has an associated order number. [0048] The customer verbally orders through a microphone, and AI routines process the order in real time, parsing the necessary information from the user input to determine what the user wants to order. [0033] The system may understand vocabulary tailored to the fast food ordering process. [0038] Speech synthesis or pre-recorded words may be used to affirm order recognition [0044] Once the order is completed, the customer is prompted to pay and is then directed to an order pick-up area. [0046-0048], but fails to teach the use of machine-learning to process images from the camera to detect the user in a vehicle, the detection necessarily being of a vehicle, or the detecting of a wake-up word prior to the automated speech greeting 

D’Hont et al (US 20080218313 A1), hereinafter D’Hont, teaches a method to facilitate drive-through ordering (Abstract). A transponder-equipped vehicle triggers a sensor in the drive-through’s capture zone to initiate the process. [0041] Menu options are visually displayed to the user [0047], and the customer uses a keyboard or other physical input device to make selections for their order. [0051] The price and other order data is displayed to the user [0053], who is prompted to pay. [0054] The payment is processed and the vendor/restaurant is notified [0055] The order is picked up from the customer at the pick-up window. [0054] 
However, the combination of Maffey and D’Hont fails to teach any automated voice dialogue, natural language processing, image-processing or voice trigger, or the method of pick-up as in the claims, specifically failing to teach or suggest at least: 
automatically initiating a voice dialogue for a transaction associated with an order of a user in a vehicle at a drive thru terminal based on detection of an event that triggers the automatically initiation based on image processing detecting the vehicle, a sensor detecting the vehicle, or a wake-up word or wake-up phrase spoken by the user into a microphone; 
playing an automated speech greeting to the user over a speaker based on the initiating and displaying the automated speech greeting as reproduced text presented on a display of the drive thru terminal; 
starting a session for the transaction, wherein the session is represented through the voice dialogue with the user; 
translating speech received over a microphone from a user into text commands, text order items, and text order customizations using speech processing that is based on a specific menu or specific menu options for a specific restaurant; 
converting the order pricing and the order details into automated speech feedback, wherein converting further includes producing the automated speech feedback by the processor while executing a portion of the operations; 
playing the automated speech feedback over the speaker to the user; 
iterating back to the translating until speech confirmation is received from the user indicating the voice dialogue has concluded; and 
providing automated natural language-based ordering for the user through the drive thru terminal during the session that is customized for the specific restaurant, wherein the order is picked up by the user from a designated locked bin that unlocks when the order is fulfilled and placed in the bin.
Each of these references fail to disclose or render obvious the combination of limitations in the independent claims, alone or in obvious combination. Therefore, at least for the combination of elements recited in the independent claims, the claims are allowable over prior art.

Claim 19 recites a system substantially similar to the method of Claim 13, and is similarly allowable on the same basis. 
At least for their dependence upon allowable claims 1, 13, and 19, claims 6-12, 14-18, and 20 recite subject matter allowable for sustainably similar reasons to claims 1, 13, and 19, and are allowable over prior art.

Prior Art
	Relevant patents and patent publications similarly fail to disclose or render obvious the combination of limitations in the independent claims, alone or in obvious combination. 
	Publications such as Coleman et al (US 20190108556 A1) teach systems and methods for automated drive-thru order processing, including the use of natural-language processing, computer-generated speech feedback, and the playing of automated speech greetings in response to user voice input, sensor detection of a vehicle, or image-processing of camera images of a drive-thru lane. However, this reference does not disclose the use of machine learning for image processing, the greeting being both displayed as text and provided as speech over a speaker, a transaction identifier being obtained, or the order being picked up by the user from a designated locked bin that unlocks when the order is fulfilled and placed in the bin. The reference does not particularly the producing of automated speech feedback of pricing.

	Kelly et al (US 20180253805 A1) teaches systems and methods for automated provision of goods in a drive-thru setting. The system may detect the user’s vehicle using sensors, and describes “voice recognition” for user input at a high level. The reference allows a user to select items to be ordered, and provides an initial automated voice instruction to a user. Visual feedback may also be provided. After payment, the ordered food is picked up by the customer from a bin, whose doors open when the user identifies themselves/their order to the system controlling distribution of the bins. However, the reference does not provide or suggest automated speech feedback, or any computer-generated audio output beyond the initial instructions. This initial instruction is also not replicated as text on a visual display, and the bin is not unlocked when the order is fulfilled and placed in the bin. The reference therefore also fails to teach the provision of order pricing data by computer-generated voice over a speaker, or specific elements of the automatic initiation of the user.

	Rivalto et al (US 20180276602 A1) teaches a system which  may exist in a drive-thru setting, in which chutes for dispensing products or orders are electronically unlocked for customer access, but does not teach the limitations of the claims, such as computer-generated voice instructions or feedback, automatic initiation of the method upon detection of the user, natural-language processing, the bin or chute unlocking when the order is fulfilled and placed in the bin, or other limitations, including any reference to computer audio output, let alone the providing of pricing data by speaker.

	Further references, such as Jasper et al (US 20070007331 A1) and Carpenter II, et al (US 20190171711 A1), teach drive-thru systems with initial computer-speech greetings, user-vehicle detection, natural language processing, and automatic computer dialogue through a speaker, but fail to teach the natural language processing and feedback generation steps as claimed, automatic initiation of the dialogue upon triggering of an event by sensor, image processing, or wake-up word as in the pending claims, the audio-output of pricing information or any unlocking of a bin or container to allow for pickup of an order by the customer. 


	Dallke (NPL –see attached) and Apprente (NPL –see attached) the use of natural-language processing systems in a restaurant drive thru. This includes handing customer voice inputs for menu items, with a virtual agent or assistant providing audio-signal responses. However, such references do not disclose how the system is initiated, and do not teach or suggest the user of a wake-up word or camera/sensor to detect an arriving vehicle. They further do not teach specific limitations of the natural language processing as in the claims, or the pick-up bin. Furthermore, they do not teach or suggest that the computer-generated voice provides pricing data over the speaker in addition to its ability to interact regarding menu items.
	
While references such as the most relevant prior art, cited above, teach aspects of the limitations in the independent claims, there is not a combination of references which would have been obvious to combine, which would teach providing executable instructions to a processor of a device from a non-transitory computer-readable storage medium causing the processor to perform operations comprising: 
automatically initiating, at a drive thru terminal, a voice dialogue with a user for an order in response to automatically detecting a vehicle including the user in front of the drive thru terminal, the automatically detecting comprising at least one of:
   	(i) processing images taken in front of a drive through terminal with a machine-learning algorithm to identify a presence of the vehicle;
   	(ii) detecting the vehicle through a motion or light sensor that detects the vehicle in front of the drive through terminal, the identifying generating a sensor-raised event; or, 
   	(ii) detecting a wake-up word or phrase from user-provided speech received via a microphone of the drive through terminal; 
playing an automated speech greeting to the user over a speaker based on the initiating and displaying the automated speech greeting as reproduced text presented on a display of the drive thru terminal; 
obtaining a transaction identifier for a transaction with the user from a transaction manager associated with a Point-Of-Sale (POS) terminal of the drive thru terminal; 
starting a session for the transaction, wherein the session is represented through the voice dialogue with the user; 
translating speech provided by the user into text commands associated with an order interface using a lexicon for speech processing that is specific to menus and menu options associated with a specific type of restaurant; 
processing the text commands through the order interface;
providing, at the drive thru terminal, automated speech feedback and guidance to the user during the order over the speaker, wherein providing further includes producing the automated speech feedback and guidance by the processor while executing a portion of the operations; 
completing, at the drive thru terminal, the order for subsequent order fulfillment processing; and 
providing automated natural language-based ordering for the user through the drive thru terminal during the session customized for the specific type of restaurant, wherein the order is picked up by the user from a designated locked bin that unlocks when the order is fulfilled and placed in the bin, as in Claim 1, or
automatically initiating a voice dialogue for a transaction associated with an order of a user in a vehicle at a drive thru terminal based on detection of an event that triggers the automatically initiation based on image processing detecting the vehicle, a sensor detecting the vehicle, or a wake-up word or wake-up phrase spoken by the user into a microphone; 
playing an automated speech greeting to the user over a speaker based on the initiating and displaying the automated speech greeting as reproduced text presented on a display of the drive thru terminal; 
obtaining a transaction identifier for the transaction with the user from a transaction manager associated with a Point-Of-Sale (POS) terminal of the drive thru terminal; 
starting a session for the transaction, wherein the session is represented through the voice dialogue with the user; 
translating speech received over a microphone from a user into text commands, text order items, and text order customizations using speech processing that is based on a specific menu or specific menu options for a specific restaurant; 
formatting the text commands, text order items, and text order customizations into an order interface actions; 
providing the order interface actions to the transaction manager using an Application Programming Interface (API); 
receiving order pricing and order details over the API from the transaction manager; 
converting the order pricing and the order details into automated speech feedback, wherein converting further includes producing the automated speech feedback by the processor while executing a portion of the operations; 
playing the automated speech feedback over the speaker to the user; 
iterating back to the translating until speech confirmation is received from the user indicating the voice dialogue has concluded; 
 providing instructions to the user for making payment to conclude the transaction; and 
providing automated natural language-based ordering for the user through the drive thru terminal during the session that is customized for the specific restaurant, wherein the order is picked up by the user from a designated locked bin that unlocks when the order is fulfilled and placed in the bin, as in Claims 13 and 19. Wherein the relevant prior art, and the totality of prior art, do not anticipate or render obvious the combination of limitations as a whole, independent claims 1, 13, and 19 and dependent claims 6-12, 14, 16-18, and 20 are allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/T.J.S./Examiner, Art Unit 3684          
                                                                                                                                                                                                             /MARISSA THEIN/               Supervisory Patent Examiner, Art Unit 3625